Citation Nr: 9919335	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-37 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disease of 
the cervical vertebrae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on essentially continuous active duty from 
September 1966 to February 1976.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Houston, Texas (RO) which, in 
pertinent part, denied service connection for degenerative 
disease of the cervical vertebrae.   


REMAND

In October 1997, apparently after the case had initially been 
transferred to the Board, the veteran, by his representative, 
submitted a request for a hearing to the RO.  In January 
1998, the Board remanded the case for further action by the 
RO.  The directed action was completed to the extent 
possible, although the veteran did not furnish information 
requested by the RO and did not report for a scheduled VA 
examination.  Thus, the case was returned to the Board.  
However, there is no indication that while the case was at 
the RO in remand status, the veteran was afforded a hearing.  
See 38 C.F.R. § 20.700 (1998).  

To comply with the requirements of due process of law, this 
case is REMANDED for the following additional action:  

1.  The RO should clarify whether the 
veteran still wishes to have a hearing.  
If so, a hearing should be scheduled.  

2.  The veteran should be advised that 
the Board still desires information 
requested in action paragraph number 1 of 
the January 1999 remand.  If the veteran 
submits the information the RO should 
proceed accordingly.  See January 1999 
remand.  

3.  If additional evidence is obtained, 
the RO should readjudicate the veteran's 
claim for degenerative disease of the 
cervical vertebrae.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
allowed the regulatory time to respond.  
38 C.F.R. § 20.302(c) (1998).  
Thereafter, if in order, the case should 
be returned to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



